Citation Nr: 0529304	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-04 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a lung disability 
claimed to be the result of asbestos exposure.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from an October 2001 
RO rating decision.  In September 2005, a hearing was held at 
the RO before the undersigned veterans law judge rendering 
the final determination of these claims, who was designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
 
The claim for an initial compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

There is a balance of the evidence as to whether the 
veteran's current interstitial lung disease was caused by 
exposure to asbestos during active duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
the criteria for service connection for interstitial lung 
disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005); VAOPGCPREC 4-2000 (April 13, 2000); 
M21-1, Part VI, par. 7.21 (October 3, 1997). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he has a respiratory 
disability resulting from exposure to asbestos while serving 
on active duty aboard two Navy ships during World War II.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

There is no specific statutory guidance regarding claims for 
service connection for asbestos-related disease, nor has VA 
promulgated any such regulations.  However, VA's guidelines 
for considering compensation claims based on exposure to 
asbestos are set forth in VA's Adjudication Procedure Manual, 
M21-1.  The Manual notes that asbestos fiber masses have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and (possibly) be inhaled 
or swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Occupations involving 
asbestos exposure include shipyard and insulation work, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, etc.  Many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1, 
Part VI, par. 7.21 (October 3, 1997). 

Nevertheless, the manual guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service by reason of having served aboard a ship.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  See also VAOPGCPREC 4-2000 
(April 13, 2000).

There is evidence that the veteran has a current respiratory 
disability.  In October 1999, he was diagnosed by Robert J. 
Mezey, M.D., as having interstitial lung disease "consistent 
with asbestos exposure."  

Service personnel records confirm that the veteran was 
inducted into the Navy as an apprentice seaman in May 1944.  
He served aboard two US Armed Merchant Vessels, the USS 
Joshua B. Lippincott (from August 1944 to February 1945) and 
the USS George Chaffey (from February 1945 to June 1945).  
Yet service medical records do not reflect any complaints or 
findings of a respiratory disability, and an April 1944 chest 
x-ray was normal. 

Nevertheless, the veteran has claimed (such as in numerous 
written statements dated between June 2001 and June 2004, as 
well as at his Board hearing) that life aboard these vessels 
exposed him to asbestos for extended periods.  He testified 
that he wore asbestos-laden aprons and gloves to protect 
himself from residue of on-deck gunfire.  He also testified 
that asbestos was sprayed on the inside of the ship for 
insulation, and that this residue was so prevalent that he 
helped sweep it off the floors.  

Despite the lack of direct evidence that he was exposed to 
asbestos while aboard Navy ships during World War II, the 
veteran's written statements and hearing testimony are 
consistent and credible.  For example, service personnel 
records confirm that he served as an "armed guard" aboard 
both the USS Lippincott and USS Chaffey.  His assertions are 
also significantly aided by Dr. Mezey's statement in an April 
2002 letter that 

[i]t is generally known that asbestos was 
used extensively in ships of the World 
War II era.  The close quarters and poor 
ventilation in these ships often exposed 
crewmen to massive amounts of asbestos 
fibers. . . . It is likely that [the 
veteran's] exposure to asbestos occurred 
during [his] tenure aboard these ships.  

The veteran was discharged from active duty nearly sixty 
years ago (in June 1946), so the question naturally arises as 
to whether he may have been exposed to asbestos after 
separation.  At his Board hearing, he said that following 
active duty he worked in the automobile repair field, as a 
private electrical engineer, and - for 20 years - in local 
education.  (He said that prior to service, he worked with 
oil filters which were covered with cotton, not asbestos).  

On one hand, no documentation confirms that the veteran was 
exposed to significant amounts of asbestos after separation.  
On the other hand, the claims file does include an October 
2003 letter from a private attorney and other documents which 
indicate that the veteran received part of a monetary 
settlement of an asbestos-related lawsuit.  None of the 
documents relating to this litigation detail the claim made 
by the veteran or the specific terms of the settlement, 
although the lawsuit (which involved numerous plaintiffs) 
apparently related to exposure to asbestos contained in 
products sold for use in shipyards and the ship-building 
industry.

In a March 2004 letter, the veteran asserted that he had not 
used tobacco products in the prior 35 years.  In another 
April 2002 letter, Dr. Mezey noted that the veteran reported 
that between ages 15 and 45, he had smoked an average of one 
pack of cigarettes a day.  While Dr. Mezey did not 
specifically comment on whether the veteran's tobacco use had 
anything to do with his lung disease, he did write that the 
veteran's occupational exposure to asbestos material 
(possibly the "tenure aboard these ships" referenced in his 
other April 2002 letter) had a latency period of greater than 
15 years from the time of exposure to the time of development 
of signs and symptoms.  

For the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  The documents relating to the asbestos 
lawsuit and Dr. Mezey's reference to "occupational 
exposure" cast some doubt over the veteran's claim.  Yet he 
unquestionably has interstitial lung disease and Dr. Mezey's 
April 2002 etiology opinion (that asbestos exposure likely 
occurred during the veteran's "tenure aboard these ships") 
has not been directly contravened.  This medical evidence, 
combined with the service personnel records and the veteran's 
credible and consistent assertions, is sufficient to conclude 
that the evidence is at least in relative equipoise as to 
whether his current respiratory disability is of service 
origin.  Thus, the benefit of the doubt goes to the veteran 
and service connection for interstitial lung disease is 
granted.  38 U.S.C.A. § 5107.  

In light of this result, discussion of the duties to notify 
and assist under the Veterans Claims Assistance Act of 2000 
(VCAA) is unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).    

ORDER

Service connection for interstitial lung disease is granted.


REMAND

The veteran seeks an initial compensable rating for bilateral 
hearing loss.  At his September 2005 Board hearing, he 
testified that, two to three weeks before, he had undergone 
treatment for hearing loss at the VA outpatient clinic in 
Orlando, Florida.  Documentation of this treatment must be 
sought.  See 38 C.F.R. § 3.159(c)(2).  

The most recent VA audiology examination report in the claims 
file is dated in December 2003.  By the time this case 
returns following remand, the report of that examination will 
be too dated to be considered contemporaneous.  A new 
examination is therefore necessary.  Before the examination 
is scheduled, updated private and VA treatment records should 
be sought.  

Finally, notice as required by the VCAA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
To date, the veteran has not been sent a VCAA notice letter 
referencing his claim for an initial compensable rating for 
bilateral hearing loss (or specifically containing element 4 
of the Pelegrini II notice requirements).  Such a letter must 
be sent.

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim for an initial 
compensable rating for bilateral hearing 
loss, what information and evidence VA 
will seek to provide, and what 
information and evidence he is expected 
to provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claim. 

2.  Ensure that any outstanding records 
of treatment of the veteran for hearing 
loss at the Orlando VA outpatient clinic 
are associated with the claims folder.

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who have treated him for hearing loss 
since February 2004 (the last time VA 
outpatient records were submitted).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified.  
Obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, so inform him.  Inform 
him that adjudication of his claim will 
continue without these records unless he 
can submit them.  Allow him time to 
respond.

4.  Arrange for an audiological 
evaluation with audiometric studies at 
the appropriate VA facility to determine 
the current severity of the veteran's 
bilateral hearing loss.  

5.  If the examination report is 
inadequate for any reason, seek 
appropriate revision. 

6.  Thereafter, re-adjudicate the claim 
for an initial compensable rating for 
bilateral hearing loss.  If it remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case summarizing the evidence and 
discussing all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


